Title: To Alexander Hamilton from Josias Carvel Hall, 22 July 1799
From: Hall, Josias Carvel
To: Hamilton, Alexander


          
            Sir
            Havre de Grace July 22d—99
          
          I observe Major Hopkens has returned Capt Norris absent without leave. His Neglect of Duty & repeated transgression of Orders given by his Major, perhaps not sufficiently pointedly given, will, if I am correctly informed, justify the Charge. If I arrest, a General Court Martial can not well be assembled here to try him. What shall I do in this Case? I shall be happy to receive your Directions.
          I find it very difficult to obtain Returns either in Time or agreeable to form. Major Beall has omited the Profession entirely The Arms & Clothing generally & he says nothing of  the Officer’s Station. I know they have recd their Arms & Clothing. I know not whether the Fault is his or of his Officers—The same Remark may be made on Major Hopkens. The Secretary at War has informed me of the appointment of Officers to fill the Vacancies. The Regt is not much flattered by some of them.
          Major Hopkens is directed to have 5 or 6 Recruits at each recruiting  Station & forward the Residue properly Officered to his Battalion Station at this Place.
          I have wrote to Capt. Earle, lately appointed, to repair to Elkton & take the command there.
          I yesterday informed you I had enclosed Dr Thomas’s Letter. I find it was omited.
          With great Consideration I am Sir Your Most Obedt Servt
          
            Jo.  Carvel Hall
          
          Genl Hamilton
        